UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7093


CUSH AJEYA WRIGHT-EL,

                      Petitioner - Appellant,

          v.

HONORABLE JUDGE CIRCUIT COURT FOR BALTIMORE CITY,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-03318-CCB)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cush Ajeya Wright-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cush     Ajeya   Wright-El       seeks    to    appeal   the    district

court’s order denying his Fed. R. Civ. P. 60(b) motion.                            We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on June 7, 2011.       The notice of appeal was filed on August 16,

2011. *   Because    Wright-El   failed       to    file   a timely       notice   of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented




      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3